Per Curiam.

The promissory note of an infant is by one who *96is under a legal disability to contract, with the single exception of a supply for necessaries; and, in that case, he is not concluded by a stipulation respecting prices; which seems to be the reason that a special promise and a bond in a penalty, even for necessaries, are alike void. And a void promise is not to be enforced against the. executor of a supposed party, any more than against the party himself. The evidence is annulled by the principle of law, that an infant is incapable of establishing such a contract against himself while under age. He may conclude himself by recognizing the consideration and promise after he comes of age; for this is a con tract and promise made then, the words of which are understood by the reference to the formal promise made in his infancy, and the renewal of it. (a) The plea in bar is adjudged good.

 [In the case of Whiting & Al. vs. Dutch & Al., (14 Mass. Rep. 457,) it was held that a promissory note made by an infant is not void, but only voidable. And see Bing. Inf. 17, Com. Contracts, 2d ed. 563. — Ford vs. Phillips, I Pick 202. — Avoid contract cannot be confirmed. — Ed.]